Citation Nr: 1617424	
Decision Date: 05/02/16    Archive Date: 05/13/16

DOCKET NO.  14-05 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for right knee arthritis.

2.  Entitlement to an initial rating in excess of 10 percent for left knee arthritis.

3.  Entitlement to an earlier effective date for the grant of service connection for right knee arthritis.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to November 1973.

This case comes before the Board of Veterans' Appeals (the Board) from a February 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this case should take into consideration the existence of these electronic records.

The Veteran had a hearing before the undersigned Veterans' Law Judge in March 2016.  A transcript of that proceeding has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

On his March 2013 Notice of Disagreement, the Veteran expressed disagreement with the effective date of the grant of service connection for his right knee arthritis.  The January 2014 Statement of the Case(SOC) did not address that issue.  To cure this defect, on remand, the AOJ should address this matter in an SOC.  See 38 C.F.R. §§ 19.9, 20.200, 20.201 (2015); see also Manlincon v. West, 12 Vet. App. 238 (1999).  The AOJ should return the claims file to the Board with respect to this particular issue only if the Veteran perfects his appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

During his March 2016 videoconference hearing, the Veteran reported that his knee disabilities had increased in severity since his last VA examination in September 2012.  At that time, the Veteran did not require the use of assistive devices to stand and ambulate; however, the Veteran testified his knees required him to use a cane to stand-up from a chair and to walk.  See Hearing Transcript, pg. 3.  Additionally, the Veteran's joint stability tests were normal during the September 2012 VA examination, however he testified that he now experienced "giving way" in his knees, which had resulted in falls.  See Hearing Transcript, pp. 5-6.  

Given the Veteran's allegations of worsening, he should be afforded a contemporaneous VA examination to determine the current nature and severity of his bilateral knee disabilities.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding VA treatment and evaluation records relating to the Veteran's bilateral knee disabilities, to include any physical therapy records.  

2.  Next, schedule the Veteran for a VA examination to evaluate the current severity and manifestations of his service-connected right and left knee disabilities.  All tests and studies, to include range of motion testing, must be conducted.  The examiner should provide an accurate and fully descriptive assessment of the Veteran's service-bilateral knee disabilities, to include indicating whether, and to what extent, the Veteran experiences functional loss due to pain, weakness, excess fatigability, and / or incoordination during flare-ups or with repeated use.  To the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

The examiner must provide a complete rationale for all the findings and opinions.

3.  Issue a SOC to the Veteran and his representative which addresses the issue of entitlement to an earlier effective date for the grant of service connection for right knee arthritis.  The Veteran should be given the appropriate opportunity to respond to the SOC.  The AOJ should advise the Veteran that the claims file will not be returned to the Board for appellate consideration of that issue following the issuance of the SOC unless he perfects his appeal.

4.  Thereafter, complete any other development deemed necessary and then readjudicate the Veteran's increased rating claims.  If a complete grant of the benefits requested is not awarded, issue a SSOC to the Veteran and his representative, and provide them an opportunity to respond before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




